November 9th 1816,
Judge Roane
prónounced the following opinion of this Court:—
“ The Court is of opinion, that the declaration in this case “ is insufficient to warrant a Judgment on behalf of the present “ Appellant, in this; that it only avers a non-payment of the “ debt sued for to Robert Matthews the obligee, and to the “ plaintiff, but does not aver a non-payment to John and Joshua “ Nicholson the immediate assignees of the said- Matthews, or “ either of them, during the life of the said Joshua, which “ Joshua, the Appellant, is stated to have survived : and al= “ though, in point of law, a payment to either of them, during “ the life of Joshua, may have been considered as a payment to “ the plaintiff, and so have satisfied the terms of the averment “ last mentioned, the Court is of opinión that an averment of “ this character is not sufficient, under several decisions of this “ Court, and particularly that in the case of Buckner v. Blair, “ June 1811. (1) On this ground the Judgment is affirmed.

 Note. See 2 Munf. 336; also Braxton's adm'x. v. Lipscomb, Ibid. 282; Green v. Dulany, Ibid. 518; and Norvell v. Hudgins, 4 Munf. 496.